Citation Nr: 1004164	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-25 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia 
with gastroesophageal reflux disease (GERD). 

2.  Entitlement to service connection for patellofemoral 
syndrome of the right knee.

3.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from January to June of 1988, 
and from November 2003 to May 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, in pertinent part, denied service connection 
for hypertension, patellofemoral syndrome of the right knee, 
GERD, and residuals of a fracture of the right 4th finger, 
but which also granted service connection for degenerative 
disc disease (DDD) of the cervical spine with degenerative 
changes at C5-6 which was assigned an initial 20 percent 
disability rating.  The Veteran filed a Notice of 
Disagreement (NOD) in December 2005 as to these 
adjudications.  

Thereafter, a July 2007 rating decision granted an increase 
in the 20 percent rating for the service-connected cervical 
spine disorder to 30 percent.  In the Veteran's August 2007 
VA Form 9 (Substantive Appeal) he limited his appeal to the 
claims of service connection for hypertension, patellofemoral 
syndrome of the right knee, and GERD.  

Additionally, the Veteran filed a NOD in June 2007 to a March 
2007 RO denial of service connection for a low back disorder.  
However, although a March 2008 Statement of the Case (SOC) 
was issued as to this matter, he never perfected the appeal 
by filing a Substantive Appeal (VA Form 9 or equivalent).  

Accordingly, the appeal of the denial of service connection 
for a low back disorder has not been perfected.  That is, 
absent an NOD, an SOC, and a substantive appeal, the Board 
does not have jurisdiction of this issue.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); Bernard v. Brown, 4 Vet. 
App. 384 (1994); Rowell v. Principi, 4 Vet. App. 9 (1993). 

In October 2009 the Veteran testified at a travel Board 
hearing in Montgomery, Alabama, before the undersigned Acting 
Veterans Law Judge, a transcript of which is on file.  

The issues of service connection for hypertension and for 
patellofemoral syndrome of the right knee are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Chronic esophagitis, clinically confirmed only a few months 
after service discharge, and the Veteran's credible testimony 
establish that his current hiatal hernia with GERD began 
during active service.  


CONCLUSION OF LAW

A hiatal hernia with GERD was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements, 
found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).    
Nevertheless, given the Board's fully favorable disposition 
of the matter on appeal, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Several months subsequent to separation from service, during 
a VA general medical examination in August 2005, the Veteran 
reported having a history of epigastric burning and reflux of 
food at least twice weekly.  Eating or lying down at night 
increased the episodes of reflux.  On physical examination, 
no hernia was found.  X-rays of his knees revealed a 
lenticular shaped calcific density in the proximal patella 
ligament with remote post-traumatic or inflammatory etiology, 
although the joint spaces were well maintained.  A barium 
swallow revealed a sliding hiatal hernia with 
gastroesophageal reflux up to the distal 1/2 of the esophagus 
with evidence of chronic peptic esophagitis manifested by 
narrowing at the esophagogastric junction, at which was 
narrowed by 1 cm.  There was also some delay in emptying of 
the esophagus into the stomach.  The pertinent diagnosis was 
a sliding hiatal hernia with gastroesophageal reflux. 

During his October 2009 hearing, the Veteran testified that 
he had sought treatment for GERD at Ft. Leonard Wood, at 
which time it was suspected that he had sleep apnea.  He was 
then evaluated for sleep apnea without being evaluated for 
GERD.  Thus, GERD was not diagnosed until after his service 
discharge in 2005 when he was evaluated by VA, about three 
months after service discharge, and found to have GERD and a 
hiatal hernia.  However, he had experienced the symptoms of 
GERD during his service from 2003 to 2005.  The service 
representative alleged that the Veteran had a hiatal hernia 
which was causing the GERD.  

Given the diagnosis of a sliding hiatal hernia with 
gastroesophageal reflux within three months following service 
and the Veteran's own credible testimony as to 
gastrointestinal symptoms during service and continuously 
thereafter, the Board finds it to be more likely than not 
that his disability was incurred in service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
Accordingly, service connection for a hiatal hernia with GERD 
is warranted, and the claim is granted in full.


ORDER

Service connection for a hiatal hernia with GERD is granted. 


REMAND

In this case, the Veteran's service treatment records 
indicate that residuals of a prior right knee fracture were 
present at entry into service in January 1988.  Additionally, 
he was noted to have uncontrolled blood pressure upon 
examination in June 2001, between the two periods of service.  
In the same month, he was found to have borderline 
hypertension in a private medical report.  Beginning soon 
after reentry into service, in November 2003, he was 
regularly treated for hypertension.  Given these facts and 
the Veteran's reports of in-service symptomatology that has 
been continuous to the present time, VA examinations 
addressing the nature and etiology of his claimed right knee 
disability and hypertension are "necessary" under 
38 U.S.C.A. § 5103A(d).

Accordingly, this case is REMANDED for the following 
development:

1.  The Veteran should be afforded a VA 
orthopedic examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed right 
knee disability.  The Veteran's claims 
file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis (or diagnoses, if warranted) 
corresponding to the claimed disability.  
The examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that the Veteran's 
pre-service right knee fracture, noted at 
entry prior to his first period of 
service, underwent a permanent worsening 
beyond natural progression during 
service.  If any right knee disability of 
a different nature or etiology is found 
(i.e., possibly arthritis or a soft-
tissue injury), the examiner should 
provide an opinion as to whether it is at 
least as likely as not that such 
disability resulted from service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  The Veteran should be afforded a VA 
hypertension examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
hypertension.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  
Several opinions are also requested:

1) The examiner is requested to offer an 
opinion as to whether the Veteran's 
hypertension was clearly and unmistakably 
present at reentry into service in 
November 2003.  If so, the examiner 
should next provide an opinion as to 
whether hypertension clearly and 
unmistakably did not undergo an increase 
in severity beyond natural progression 
during service.

2) If the examiner does not find that the 
Veteran's hypertension was clearly and 
unmistakably present at reentry into 
service in November 2003, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed hypertension was first manifest 
during  the Veteran's second period of 
active service (2003-2005).  

3) The examiner is also requested to 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
service-connected PTSD caused an increase 
in the severity of hypertension beyond 
natural progression.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the Veteran's claims for 
service connection for right knee 
patellofemoral syndrome and hypertension 
(with consideration as secondary to PTSD, 
in light of 38 C.F.R. § 3.310) should be 
readjudicated.  If the determination of 
either claim remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


